 

Case 8:21-cv-01005-TJS Document 2-2 Filed 04/27/21 Page 1of1

JS 44 (Rev. 08/16)

CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SHE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

 

L (), PLAINTIFFS
1. LAMIN KAMARA,

2. AMINATA KAMARA (SUING FOR HERSELF AND ON BEHALF OF

MINOR, SK)
(b) County of Residence of First Listed Plaintiff
(EXCEPT IN U.S. PLAINTIFF CASES)

f ec) Attorneys (Firm Name, Address, and Telephone Number)
Ejike H. Obineche, Esq.

Obineche Law Firm, LLC
§305 Ivy Lane, Suite 640, Greenbelt, MD 20770 (301) 479-1222

Prince Georges County

DEFENDANTS
Aldi Inc.

County of Residence of First Listed Defendant _ Kane County
(IN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

NOTE:

Attorneys (If Known)
Not Known

 

 

IL. BASIS OF JURISDICTION (Place an “X” in One Box Only)

TIL. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff

(For Diversity Cases Only) and One Box for Defendant)

Oi U.S. Government {73 Federal Question PTF DEF PIF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State (Ki { 1 Incorporated or Principal Place 74 4

of Business In This State
12 U.S. Government 4 Diversity Citizen of Another State 2 @ 2 Incorporated and Principal Place os ms

Defendant (indicate Citizenship of Parties in Item II)

 

IV. NATURE OF SUIT (Piace an “x” in One Box Only)

Citizen or Subject of a 3

of Business In Another State

O 3 Foreign Nation O 6 06
Foreign Country

 

 

 

 

 

 

 

 

 

 

 

 

CONTRACT. TORTS FORFET {PENALTY BANKRUPTCY OTHER STATUTES
110 Insurance PERSONAL INJURY PERSONAL INJURY [C1 625 Drug Related Seizure Ci 422 Appeal 28 USC 158 ( 375 False Claims Act
120 Marine (I 310 Airplane 24 365 Personal Injury - of Property 21 USC 881 |[ 423 Withdrawal 376 Qui Tam (31 USC
© 130 Miller Act OF 315 Airplane Product Product Liability 690 Other 28 USC 157 3729(a))
© 140 Negotiable Instrument Liability (3 367 Health Care/ J 406 State Reapportionment
1 150 Recovery of Overpayment | (3 320 Assault, Libel & Pharmaceutical _PROPERTY RIGHTS O 410 Antitrust
& Enforcement of Jud. Slander Personal Injury OF 820 Copyrights CO} 430 Banks and Banking
{J} 151 Medicare Act O} 330 Federal Employers” Product Liability O 830 Patent O 450 Commerce
{1 152 Recovery of Defaulted Liability [1 368 Asbestos Personal 840 Trademark 460 Deportation
Student Loans 340 Marine Tnjury Product {J 470 Racketeer Influenced and
(Excludes Veterans) C1 345 Marine Product Liability E TABOR OCTAL Corrupt Organizations
153 Recovery of Overpayment Liability PERSONAL PROPERTY | 710 Fair Labor Standards (7 861 HIA (1395ff) O 480 Consumer Credit
of Veteran’s Benefits 0 350 Motor Vehicle O 370 Other Fraud Act O 862 Black Lung (923) 0 490 Cable/Sat TV
0 160 Stockholders’ Suits 0 355 Motor Vehicle 371 Truth in Lending (720 Labor/Management (1 863 DIWC/DIWW (405(g)} | C1 850 Securities/Commodities/
190 Other Contract Product Liability O 380 Other Personal Relations Ci 864 SSID Title XVI Exchange
195 Contract Product Liability | 360 Other Personal Property Damage 0 740 Railway Labor Act 1 865 RSI (405(g)) (1 890 Other Statutory Actions
(7 196 Franchise Injury (1 385 Property Damage ( 751 Family and Medical O 891 Agricultural Acts
C1) 362 Personal Injury - Product Liability Leave Act 893 Environmental Matters
Medical Malpractice _ ( 790 Other Labor Litigation (1 895 Freedom of Information
t __REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS | 791 Employee Retirement FEDERAL FAX SUITS Act
210 Land Condemnation 440 Other Civil Rights Habeas Corpus: Income Security Act 1 870 Taxes (U.S. Plaintiff O 896 Arbitration
C) 220 Foreclosure OF 441 Voting { 463 Alien Detainee or Defendant) 899 Administrative Procedure
(7 230 Rent Lease & Ejectment O 442 Employment ( 510 Motions to Vacate O 871 IRS—Third Party Act/Review or Appeal of
1) 240 Torts to Land C1 443 Housing/ Sentence 26 USC 7609 Agency Decision
I 245 Tort Product Liability Accommodations CF 530 General 1 950 Constitutionality of
( 290 All Other Real Property (i 445 Amer. w/Disabilities -| [1 535 Death Penalty i IMMIGRATION : State Statutes
Employment Other: Ci 462 Naturalization Application
CF 446 Amer. w/Disabilities -] 7 540 Mandamus & Other [1 465 Other Immigration
Other O 550 Civil Rights Actions
O) 448 Education OF 555 Prison Condition
C1 560 Civil Detainee -
Conditions of
Confinement

 

 

 

 

 

 

V. ORIGIN (Place an “X” in One Box Only)

Mi Original [12 Removed from [1 3 Remanded from C1 4 Reinstated or © 5 Transferred from © 6 Multidistrict 1 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

VI. CAUSE OF ACTION

Brief description of cause:
Negligence, Injury to Person

( CHECK IF THIS IS A CLASS ACTION

 

VIL REQUESTED IN

Cite the U.S. Civil Statute under which you are filing (De net cite jurisdictional statutes unless diversity).

28 U.S.C. § 1332(a)(1) (Diversity Jurisdiction)

DEMAND § CHECK YES only if demanded in complaint:

 

 

 

 

COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: WYes CINo

VIL RELATED CASE(S)
See ins ions):

IF ANY Beemsirucons)! oe DOCKET NUMBER
DATE SIGNATURE OF ATTORNEY OF RECORD
04/23/2021 Ejike H. Obineche
FOR OFFICE USE ONLY

RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE
